Notice of Pre-AIA  or AIA  Status
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 18-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 2-12 and 18-20 are directed to  managing buy and sell orders of an ECN by monitoring the  liquidity provider when  the at least one actual fill rate of the at least one liquidity provider is determined to be below the given percentage. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   

 The representative claim includes the following collection/transmission steps which make of the abstract idea:

determining, by at least one processor of the at least one computer, a target fill rate designated by of at least one liquidity provider as a second node of the plurality of nodes;

receiving, over the electronic communications network, by the at least one processor, from a liquidity taker as a third node of the plurality of nodes, based on the target fill rate being above a given percentage, an order to trade on an exchange;



receiving, over the electronic communications network, by the at least one processor, a response from the at least one liquidity provider, in which the response indicates either an acceptance or a denial of the order;

responsive to receiving the response, in real time dynamically updating, by the at least one processor, based on the response and whether the received response is received from the at least liquidity provider within a predetermined time that is less than one second from a time when the order is routed to the at least liquidity provider, at least one actual fill rate of the at least one liquidity provider;

determining by the at least one processor, based on comparing the at least one actual fill rate of the at least one liquidity provider with the target fill rate, a level of performance for the at least one liquidity provider;

transmitting, over the electronic communications network, by the at least one processor, to the graphical user interface of the display device of the at least one liquidity provider, an electronic communication comprising a report about the at least one liquidity provider’s level of performance; and



 Analysis:

Issue 1: Statutory Category?

Yes - Process, Article of Manufacture Apparatus are each claimed and statutory.

Issue 2A - Prong 1: Judicial Exception Recited?

Second, under "Step2A Prong 1," the examination evaluates "whetherthe claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon." 2019 Guidance 54; see Alice, 573 U.S. at 216 (2014);3 Bilski, 561 U.S. at 601-602.4The examination determines that the rejected claims recite an abstract idea of managing trade behavior within an exchange a fundamental economic process.  
 
3. 2019 Guidance Step 2A Prong 2

Having determined that claim 1 recites an abstract idea, the examination proceeds to "Step2A Prong 2" of the 2019 Guidance, which requires that the evaluation of whether "the claim as a whole integrates the recited judicial exception into a practical application of the exception."  



Here, the additional elements include the following additional elements:

 a plurality of nodes in an electronic network.

The issue is do the plurality of nodes  include any specialized computer hardware or other inventive computer components or does do the device and transaction processing system execute generic computer components to perform generic computer functions.

The Specification indicates describes the devices with a high degree of generality which is evidence of conventional use. 
[0078]    The term “network” means a series of points or nodes interconnected by
communication paths. For example, a network can include a plurality of computers or communication devices interconnected by one or more wired and/or wireless communication paths. Networks can interconnect with other networks and contain subnetworks.

Thus the claims fail to integrate the abstract ideas into a practical application by improving the network of nodes. That is, the applicant has not established that providing a technical solution to a technical problem is central to the invention.

 2019 Guidance Step 2B

The examination next looks to determine whether any claim element, alone or in combination with others, provides an "inventive concept," i.e., whether the additional element beyond the abstract idea,   amount to "significantly more" than the abstract idea itself.    According to the 2019 Guidance, adding  a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field" may indicate an inventive concept is present.  Conversely, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality" typically indicates an inventive concept is absent.

The question of whether the claim improves computer-functionality or other technology has been considered as part of a 2B analysis. Here the claimed technology is well understood, routine and conventional. See, US Patent Publication 20040088242 and the prior art therein.

The question of whether the claim improves computer-functionality or other technology has been considered as part of a 2B analysis. The examiner fails to find limitations directed to an improvement of the well established client devices and exchange network .  

For these reasons, the examiner finds the claims patent ineligible under 101. Claims 2-5 are directed to input steps and do not alter the analysis.  Claim 6-11, where the actual fill rate is compared to the target fill rate and if not met prevents the future participation by the liquidity provider is a further limitation of 

Allowable Subject Matter
 
Newly submitted claim 21 is written in combination with claim 1 would overcome the outstanding rejection.

 Response to Arguments
 
The Applicant argues that the method and apparatus are not an abstract idea.   The examiner has considered all remarks but finds, notwithstanding the novelty of the abstract idea, those claims rejection are consistent with claims held abstract by the PTAB and CAFC.

The applicant next argues  the claims recite features that amount to more than a mere recitation of the alleged abstract idea coupled with a generic instruction to “do it on a computer”.  The examiner fails to see any alleged improvement in the nodes and network. 

The specification does include a comparative node as discussed in paragraph [135]. 
 In block 300, the processor may determine that the liquidity provider's actual fill rate fails to meet the target fill rate. As described above, system 100 may calculate the actual fill rate over a period of time spanning a day, a week, a month, or any increment of 

The liquidity provider may trigger a threshold for the quantity of denials. For example, if a liquidity provider response with 3 "no" denials over the course of a day, system 100 may be triggered with an alert. 

But as set forth in the rejection,  the examiner view these steps to be the abstract idea.  That is, when claim at such a high degree of generality, the claims fail to 

But the examiner does find that when the  liquidity provider is prevented from future participation and  alerted to, within the trading screen, after some threshold event, the claimed invention and remarks are consistent with allowable subject matter. 



 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant  can be reached on 571-271-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698